                                         Case 21-12155-MAM                             Doc 15             Filed 04/07/21                   Page 1 of 6

 Fill in this information to identify your case:

 Debtor 1                   James R Murphy, III
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12155-MAM
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $              30,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             154,351.59

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             184,351.59

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $                4,985.43

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          3,876,479.95


                                                                                                                                     Your total liabilities $             3,881,465.38


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                8,218.11

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              11,166.77

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                    Case 21-12155-MAM                   Doc 15       Filed 04/07/21            Page 2 of 6
 Debtor 1      James R Murphy, III                                                        Case number (if known) 21-12155-MAM

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                        $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $

       9d. Student loans. (Copy line 6f.)                                                                 $

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$


       9g. Total. Add lines 9a through 9f.                                                           $




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                       Case 21-12155-MAM                      Doc 15        Filed 04/07/21             Page 3 of 6

 Fill in this information to identify your case:

 Debtor 1                 James R Murphy, III
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number           21-12155-MAM
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      The Villas at Disney's Grand Florida                           $20,000.00                                $17,507.29      11 U.S.C. § 522(b)(3)(B)
      Resort & Spa 4401 Floridian Way
      Orlando, FL 32830 Orange County                                                      100% of fair market value, up to
      Time Share                                                                           any applicable statutory limit
      Contract 13003158.1
      Line from Schedule A/B: 1.1

      The Villas at Disney's Grand Florida                           $10,000.00                                $10,000.00      11 U.S.C. § 522(b)(3)(B)
      Resort & Spa 4401 Floridian Way
      Orlando, FL 32830 Orange County                                                      100% of fair market value, up to
      Time Share                                                                           any applicable statutory limit
      Contract 13003158.1
      Line from Schedule A/B: 1.2

      2003 Mercedes-Benz CLS5 AMG                                     $9,500.00                                  $4,000.00     11 U.S.C. § 522(d)(2)
      89259 miles
      VIN #: WDBPJ74J43A037816                                                             100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      2000 Grady White Sportsman/CC                                  $10,000.00                                $10,000.00      11 U.S.C. § 522(d)(5)
      18ft Outboard
      ID Number: 2NTLJW634C000                                                             100% of fair market value, up to
      Line from Schedule A/B: 4.1                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 21-12155-MAM                         Doc 15        Filed 04/07/21             Page 4 of 6

 Debtor 1    James R Murphy, III                                                                         Case number (if known)     21-12155-MAM
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2013 SeaDoo SE155                                                $3,500.00                                  $3,500.00        11 U.S.C. § 522(d)(5)
     ID: YDV39739E313
     Personal Water Craft and Trailer,                                                     100% of fair market value, up to
     Seedoo Cover                                                                          any applicable statutory limit
     Line from Schedule A/B: 4.2

     Personal Property Inventory and                                  $8,965.00                                  $8,965.00        11 U.S.C. § 522(b)(3)(B)
     Evaluation Report attached.
     Line from Schedule A/B: 6.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Men's Breitling Wristwatch                                      $10,000.00                                  $1,700.00        11 U.S.C. § 522(d)(4)
     (Chronometer) Stainless Steel Case
     & Leather Band; Men's Rolex                                                           100% of fair market value, up to
     Wristwatch (Submariner, Oyster Day)                                                   any applicable statutory limit
     Two-Tone Stainless Steel Band &
     Blue Face
     Line from Schedule A/B: 12.1

     Checking: Seacoast Bank                                             $157.72                                   $157.72        11 U.S.C. § 522(d)(5)
     Account No.: 2193
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: TD Bank                                                    $33.03                                    $33.03        11 U.S.C. § 522(d)(5)
     Account No.: 9743
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: TD Bank                                                       $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     Account No.: 8973
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Vanguard                                                   $68,013.39                                $68,013.39         11 U.S.C. § 522(b)(3)(C)
     Account 0328
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Fidelity                                                 $1,287.96                                  $1,287.96        11 U.S.C. § 522(b)(3)(C)
     Line from Schedule A/B: 21.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal: Estimated Tax Refund for                                $6,198.00                                  $6,198.00        11 U.S.C. § 522(b)(3)(B)
     2020
     Line from Schedule A/B: 28.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Security Mutual Life Insurance                                  $10,234.39                                $10,234.39         11 U.S.C. § 522(d)(7)
     Company of NY
     Security Premier UL Policy #1898                                                      100% of fair market value, up to
     Whole Life Insurance                                                                  any applicable statutory limit
     Owner and insured: Debtor
     Beneficiary: Sarah Murphy
     Line from Schedule A/B: 31.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 21-12155-MAM                         Doc 15        Filed 04/07/21             Page 5 of 6

 Debtor 1    James R Murphy, III                                                                         Case number (if known)     21-12155-MAM
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     American General Life Insurance                                 $22,710.40                                $22,710.40         11 U.S.C. § 522(d)(7)
     Company [AIG]
     Whole Life Policy, Policy #095L                                                       100% of fair market value, up to
     Owner and insured: Debtor                                                             any applicable statutory limit
     Beneficiary: Sarah Murphy
     Line from Schedule A/B: 31.2

     American General Life Insurance                                  $3,723.35                                  $3,723.35        11 U.S.C. § 522(d)(7)
     Company [AIG]
      Whole Life Policy, Policy #516L                                                      100% of fair market value, up to
     Owner and insured: Debtor                                                             any applicable statutory limit
     Beneficiary: Sarah Murphy
     Line from Schedule A/B: 31.3

     Guardian                                                               $0.00                                     $0.00       11 U.S.C. § 522(d)(7)
     Term Life Insurance Policy #2576
     Beneficiary: Sarah Murphy                                                             100% of fair market value, up to
     Line from Schedule A/B: 31.4                                                          any applicable statutory limit

     HSA Account                                                          $28.35                                    $32.25        11 U.S.C. § 522(d)(5)
     TD Bank
     Account 5428                                                                          100% of fair market value, up to
     Line from Schedule A/B: 53.1                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                          Case 21-12155-MAM               Doc 15        Filed 04/07/21           Page 6 of 6




 Fill in this information to identify your case:

 Debtor 1                    James R Murphy, III
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number              21-12155-MAM
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ James R Murphy, III                                                   X
              James R Murphy, III                                                       Signature of Debtor 2
              Signature of Debtor 1

              Date       March 31, 2021                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
